Case 1:14-cv-02887-JLK-MEH Document 181-19 Filed 05/30/19 USDC Colorado Page 1 of
                                       3




                         Exhibit P
   Case 1:14-cv-02887-JLK-MEH Document 181-19 Filed 05/30/19 USDC Colorado Page 2 of
                                          3


Cil GreenbergTraurig
         Naomi G. Beer
         Tel 303.572.6549
         Fax 303.572.6540
         BeerN@gtlaw.com



                                                            December 27, 2018

         VIA EMAIL
         Juno Turner
         Elizabeth Stork
         OUTTEN & GOLDEN LLP
         685 Third Avenue, 25th Floor
         New York, New York 10017
         j turner@outtengolden.com
         estork@outte11g0Jden.com

                   Re:       Alejandro Menocal v. The GEO Group, Inc. - Case No. 2014CV02887

         Dear Juno and Elizabeth,

                This letter serves to follow up on our brief discussions regarding Plaintiffs' Second
         Requests for Inspection, served November 2, 2018 ("Second Inspection Requests"), through
         which Plaintiffs seek to conduct an inspection of the Aurora facility on January 19, 2019.

                 As a preliminary matter, this letter confirms our discussions that the January 19 date was
         a placeholder date and that the parties will work together and with ICE to schedule any
         inspection on a mutually convenient date.

                 More broadly, we briefly discussed that all inspection requests must be approved by and
         scheduled through ICE. During that conversation, you indicated that Plaintiffs wanted to view all
         areas of the facility as identified in the Second Inspection Requests. I advised that it was my
         understanding that narrowing the scope of the Second Inspection Requests to representative
         samples of areas, rather than all areas, would facilitate ICE approval of the requested inspection,
         and that insisting on viewing all areas would likely lead to obstacles in obtaining ICE approval.
         To further these discussions, we are providing the following information regarding the process
         that GEO must follow with ICE with respect to obtaining approval for the inspection, and ask
         that you reconsider your position on viewing all areas in light of this information.

                 All inspection requests must be initiated by the facility and submitted to the facility's
         Assistant Field Office Director ("AFOD") at ICE. When the facility generates an inspection
         request, the AFOD inquires as to the purpose of the request and the specific areas to be visited.
         ICE needs this information for both logistical and security purposes: ICE and GEO staff must
         clear detainees from the areas while visitors are present, must address national security concerns,
         and must ensure the security of visitors while at the facility.

                In our experience, ICE does not approve requests that would, in effect, allow inspection
         of broad areas of the facility without limiting the inspection to representative samples of those

Greenberg Traurig, LLP I Attorneys at Law
1200 17th Street I Suite 2400 I Denver, CO 80202 I T +1 303 572.6500 I F +1 303.572.6540
                                                                                                       www.gtlaw.com
    Case 1:14-cv-02887-JLK-MEH Document 181-19 Filed 05/30/19 USDC Colorado Page 3 of
                                           3
          December 27, 2018
          Page2

         areas. As drafted, your request does exactly this and would likely be denied. Though we are
         able to submit your inspection request as is, we believe it is more productive to collaborate with
         you to craft a narrower inspection request that both: (1) meets your litigation needs; and (2) is
         likely to be approved by ICE. We believe this is the most efficient approach to conducting this
         portion of discovery.

                 Further, once ICE has approved a physical inspection of the facility, there will need to be
         a further plan for the logistics of any such inspection. To that end, we will, in advance of the
         inspection, present you with a specific plan that addresses logistics such as sequencing and
         timing of the areas to be inspected, and give you time to comment on any such plan. To the
         extent you find deficiencies within the proposed plan, we will meet and confer in good faith
         about revising the plan and help negotiate any revisions with ICE.

                Finally, we note you that when we submit the request for physical inspection, we are
         obligated to disclose to ICE that you intend to take photographs and video of the facility. That
         request will likely be handled separately by an individual in the Department of Homeland
         Security, and we will keep you updated on the proper procedure for that aspect of the inspection.

                 Please let us know your thoughts on the above. We are available to set a call to further
         discuss if that would be helpful.

                                                      Very truly yours,

                                                        /C--.~----
                                                      Naomi G. Beer

         NGB/je

         cc:      Scott Schipma (via email schipmas@gtlaw.com)
                  David Palmer (via email palmerd@gtlaw.com)
                  Dawn Ellison (via email ellisond@gtlaw.com)
                  Dana Eismeier (via email deismeier@bfwlaw.com)
                  Mickey Ley (via email mley@bfwlaw.com)
                  Ossai Miazad (via email om@outtengolden.com)
                  Rachel Dempsey (via email rdempsey@outtengolden.com)
                  Adam Koshkin (via email akoshkin@outtengolden.com)
                  David Lopez (via email pdl@outtengolden.com)
                  Alexander Hood (via email alex@towardsjustice.org)
                  David Seligman (via email david@towardsjustice.org)
                  Andrew Schmidt (via email andy@towardsjustice.org)
                  R. Andrew Free (via email Andrew@ImmigrantCivilRights.com)
                  Brandt Milstein (via email brandt@milsteinlawoffice.com)
                  Andrew Turner (via email aturner@laborlawdenver.com)
                  Hans Meyer (via email bans@themeyerlawoffice.com)

         woe 373B3377Bv1



Greenberg Traurig, LLP I Attorneys at Law
                                     - - -- - - - - - - - - - - - - - - - - - - -- - -- - -
                                                                                                       www. gt law.com
